 1                                                                     r::wl.
                                                                       ~-·k ~·o
                                                                             ··~
 2
                                                                       APR l S 2019
 3
                                                                  CLERK, U.S. DISTRICT COURT
 4                                                            SOUTHlZRN DISTRICT OF CALIFORNIA
                                                              B~.:_            ,Y--:    OEPUTY
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ALBERT L. EDWARDS,                             Case No.: 3:18-cv-02144-BEN-AGS
10                                     Plaintiff,
                                                    ORDER GRANTING DEFENDANT'S
11   v.                                             MOTION TO DISMISS
                                                    [Doc. 4]
12   C4 PLANNING SOLUTIONS, LLC and
     DOES 1 through 50, inclusive,
13
                                    Defendants.
14
15         Plaintiff Albert L. Edwards filed this lawsuit against Defendants C4 Planning
16   Solutions, LLC and DOES 1 through 50 for nine state law claims related to his employment
17   with C4 Planning. C4 Planning moves to dismiss the Complaint for forum non conveniens
18   or, in the alternative, for transfer to the Southern District of Georgia under 28 U.S.C. §
19   1404(a). [Doc. 4.] The motion is GRANTED.
20                                    I.     BACKGROUND 1
21         This case concerns Mr. Edwards's employment dispute with C4 Planning, related to
22   work he performed in California between 2013 and 2018. In January 2013, C4 Planning's
23
24
25         1 The Court accepts as true the facts alleged in Mr. Edwards's Complaint, Doc. 1.
     See Vivendi SA v. T-Mobile USA, Inc., 586 F.3d 689, 691 n. 3 (9th Cir. 2009); see also
26   Aguas Lenders Recovery Group v. Suez, S.A., 585 F.3d 696, 697 (2d Cir. 2009) (accepting
27   the facts alleged in the complaint as true where the case was dismissed on forum non
     conveniens grounds without a factual hearing).
28

                                                                             3:18-cv-02144-BEN-AGS
 1 owner and president, James Fennell, recruited Mr. Edwards to work at C4 Planning. At
 2   the time, Mr. Fennell and Mr. Edwards had already known one another for approximately
 3   ten years. On January 21, 2013, Mr. Edwards began working for C4 Planning as its Vice
 4   President of Business Development and Strategy. In that position, he reported directly to
 5   Mr. Fennell, supported C4 Planning's headquarters, and developed new business and
 6   increased existing contract values for C4 Planning. See [Doc. 1-2 at if 11.]
 7         Around the same time that C4 Planning sent an Offer Letter to Mr. Edwards, C4
 8   Planning also sent an Employment Agreement, which he signed on January 25, 2013.
 9   Paragraph 8(c) of the Employment Agreement contained a bold, capitalized forum
10   selection clause:
11         (c) This Agreement shall be construed and enforced in accordance with the
           laws of the State of Georgia.       IN THE EVENT OF DISPUTE
12
           HEREUNDER, IT IS AGREED THAT VENUE LIES EXCLUSIVELY
13         IN A COURT OF COMPETENT JURISDICTION IN BURKE
           COUNTY, GEORGIA AND SUCH COURT SHALL BE A PROPER
14
           FORUM IN WHICH TO ADJUDICATE SUCH DISPUTE. THE
15         PARTIES AGREE TO WAIVE ANY DEFENSE THAT THEY MAY
           HAVE BASED UPON IMPROPER VENUE OR LACK OF PERSONAL
16
           JURISDICTION, AND TO SUBJECT THEMSELVES TO THE
17         JURISDICTION AND VENUE OF ANY SUCH AFORESAID COURT.
18   [Doc. 4-1, P. 9 if 8(c) (emphasis in original).]
19         At the time he signed the Employment Agreement, Mr. Edwards alleges that he did
20   not know the location of C4 Planning's headquarters or that Mr. Fennell lived in Burke
21   County, Georgia. Since beginning his employment with C4 Planning, Mr. Edwards has
22   visited both Mr. Fennell 's home in Burke County, Georgia and C4 Planning's headquarters
23   in Richmond County, Blythe, Georgia.          During his employment, Mr. Fennell often
24   remarked in Mr. Edwards's presence that "no one wanted to go to court in Burke County,
25   Georgia."
26         Mr. Edwards's employment with C4 Planning ended in February 2018.                  Mr.
27   Edwards brought suit in the Superior Court of California, San Diego County, for nine
28   claims related to C4 Planning's alleged refusal to pay commissions and compensation
                                                    2
                                                                             3: 18-cv-02144-BEN-AGS
 1   owed to him under the parties' Employment Agreement: (1) breach of contract; (2) breach
 2   of the implied covenant of good faith and fair dealing; (3) failure to pay commission wages
 3   in violation of the Labor Code§§ 221 and 223; (4) failure to provide accurate and itemized
 4   wage statements in violation of Labor Code §§ 226(e); (5) failure to maintain accurate
 5   wage records in violation of Labor Code §§ 1174; (6) failure to pay all wages due upon
 6   separation of employment in violation of Labor Code §§ 202 and 203; (7) violation of
 7   California Business and Professions Code §§ 17200; (8) accounting; and (9) declaratory
 8   relief. On September 14, 2018, C4 Planning removed to this Court.                   [Doc. l.]     C4
 9   Planning's Motion to Dismiss followed. [Doc. 4.]
10                                           II.    DISCUSSION
U           C4 Planning argues the forum selection clause m the parties' Employment
12   Agreement requires dismissal for forum non conveniens or, in the alternative, transfer
13   under 28 U.S.C. § 1404(a) to the U.S. District Court for the Southern District of Georgia.
14          A. Legal Standard
15          A federal court sitting in diversity applies federal law to determine the enforceability
16   of a forum selection clause. Manetti-Farrow, Inc. v. Gucci Am., Inc., 85 8 F .2d 509, 513
17   (9th Cir. 1988). "The appropriate way to enforce a forum-selection clause pointing to a
18   state or foreign forum is through the doctrine of forum non conveniens." Atlantic Marine
19   Constr. Co. v. U.S. Dist. Court for W Dist. of Tex., 571 U.S. 49, 60 (2013). "[B]ecause
20   both§ 1404(a) and the forum non conveniens doctrine from which it derives entail the same
21   balancing-of-interests standard, courts should evaluate a forum-selection clause pointing
22   to a nonfederal forum in the same way that they evaluate a forum-selection clause pointing
23   to a federal forum [through 28 U.S.C. § 1404(a)]." Id. at 61.
24          On a motion to dismiss for forum non conveniens, the moving party must establish:
25   "( 1) that venue is proper in the transferor district; (2) that the transferee district is one where
26   the action might have been brought; and (3) that transfer will serve the convenience of the
27   parties and witnesses and will promote the interest of justice." Goodyear Tire & Rubber
28   Co. v. McDonnell Douglas Corp., 820 F. Supp. 503, 506 (C.D. Cal. 1992). Once venue is
                                                      3
                                                                                    3: 18-cv-02144-BEN-AGS
 I   found proper in both districts, a court must consider public factors relating to "the interest
 2   of justice" and private factors relating to "the convenience of the parties and witnesses."
 3 Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986). When
 4 there is a valid forum selection clause, however, "[t]he calculus changes," and the court
 5 must modify its§ 1404(a) analysis in three ways. Atlantic Marine, 571 U.S. at 63. "First,
 6   the plaintiffs choice of forum merits no weight," and the plaintiff, who is defying the
 7 forum selection clause, "bears the burden of establishing that transfer to the forum for
 8 which the parties bargained is unwarranted." Id. Second, the court should only consider
 9 public interest factors, not private ones. Id. Finally, "a § 1404(a) transfer of venue will
10   not carry with it the original venue's choice-of-law rules-a factor that in some
11   circumstances may affect public-interest considerations." Id. at 64. A forum-selection
12   clause is "given controlling weight in all but the most exceptional cases." Id. at 60.
13         Generally, a forum selection clause is "prima facie valid" and thus enforceable,
14   absent a strong showing "that enforcement would be unreasonable and unjust, or that the
15   clause [is] invalid for such reasons as fraud or overreaching." MIS Bremen v. Zapata Off-
16   Shore Co., 407 U.S. 1, 15 (1972). "The party seeking to avoid the forum selection clause
17   bears a 'heavy burden of proof."' Richards v. Lloyd's ofLondon, 135 F.3d 1289, 1294 (9th
18   Cir. 1998) (en bane). Federal courts have recognized only three grounds for declining to
19   enforce a forum selection clause: (1) where the inclusion of the clause in the contract was
20   the result of"fraud or overreaching," (2) ifthe party seeking to avoid the clause would be
21   effectively deprived of its day in court in the forum specified in the clause, or (3) if
22   enforcement would contravene a strong public policy of the forum where the suit was filed.
23   Murphy v. Schneider Nat'! Inc., 362 F.3d 1133, 1140 (9th Cir. 2003).
24         B. Analysis
25         C4 Planning argues dismissal is warranted because the forum selection clause
26   ("FSC") is valid and requires the suit to be heard in Georgia state court in Burke County.
27   In contrast, Mr. Edwards argues the FSC is unenforceable because (1) it is the result ofC4
28   Planning's fraud or overreach, and (2) it violates California public policy. Mr. Edwards
                                                   4
                                                                               3:18-cv-02144-BEN-AGS
  1   further contends that regardless of the FSC's validity, the FSC does not cover the vast
 2    majority of his claims, which cannot be transferred. Finally, as to C4 Planning's alternative
 3    argument, Mr. Edwards contends that transfer under § 1404(a) is not appropriate. The
 4    Court addresses each argument in turn. 2
 5          1. Lack ofFraud or Overreach
 6          Mr. Edwards argues the FSC was the product of fraud or overreach because neither
 7    C4 Planning nor the FSC disclosed to Mr. Edwards that C4 Planning "had no connection
 8    to Burke County." [Doc. 5 at p. 11.] The Court disagrees. Although C4 Planning is
 9    headquartered in Richmond County, Georgia, C4 Planning still has at least some
10    connection to Burke County, Georgia: C4 Planning has used the same business address in
11    Burke County since at least 2007 (9528 Highway 56, Midville, Georgia 30441), and C4
12    Planning's owner and President, Mr. Fennell, lives in Burke County where he conducts
13    substantial business. 3 Given that connection, the Court cannot find C4 Planning's selection
14
15
            2
            In conjunction with his Opposition, Mr. Edwards requested judicial notice of three
16 types of documents: property tax statements assessed by Richmond County where C4
17 Planning is headquartered, map data showing C4 Planning's headquarters in Richmond
   County, and property records for 9528 Highway 56, Midville, Georgia 30441. [Doc. 5-2.]
18        In conjunction with its Reply, C4 Planning requested judicial notice of the Georgia
19 Secretary   of State websites reflecting C4 Planning's business address and corporate
   registration since 2013. [Doc. 6-3.] Because the Court need not rely upon any of these
20 documents, the requests are both DENIED as moot. There is no dispute that C4 Planning
21 has a business address registered at the Midville, Georgia address or that C4 Planning's
   headquarters are in Richmond County, Georgia.
22        3
            After briefing on this motion, Mr. Edwards filed a supplemental brief, arguing that
23 C4 Planning misrepresented its principal office's location in Burke County because C4
   Planning changed its "Registered Office County" with the Georgia Secretary of State from
24 Emanuel County, Georgia to Burke County, Georgia shortly after Mr. Edwards filed his
25 Opposition. See [Doc. 11.] C4 Planning responded that Mr. Edwards's new argument was
   not relevant to the Court's analysis. Specifically, C4 Planning argued that, since 2007 and
26 well before Mr. Edwards began his employment in 2013, C4 Planning's business address
27 was and continues to be in Midville, Georgia, which is located in Burke County. C4
   Planning expressed its confusion about why the business's county listing changed on the
28 website from Burke to Emanuel, but regardless, the "County of Registered Office" box did
                                                   5
                                                                               3: l 8-cv-02144-BEN-AGS
 1 of Burke County was somehow a product of bad faith. See, e.g., Madanat v. First Data
 2   Corp., 2011 WL 208062, at *2 (N.D. Cal. Jan. 21, 2011) (finding defendants' facilities in
 3   New York to be sufficient to undermine plaintiffs bad faith allegations); Carnival Cruise
 4   Lines, Inc. v. Shute, 499 U.S. 585, 595 (1991) (finding any suggestion of bad faith motive
 5   for Florida forum selection clause was belied by business's principal place of business
 6   there and the fact that many of its cruises use Florida ports).
 7         Mr. Edwards's argument that C4 Planning obtained the forum selection clause by
 8   overreaching because it "failed to disclose key facts" is also misplaced. Mr. Edwards
 9   argues that C4 Planning should have disclosed its inclusion of an FSC favoring Burke
10   County, Georgia and the fact that C4 Planning was not headquartered there. The alleged
11   "failure" to disclose such facts to Mr. Edwards, however, does not amount to overreaching.
12   First, Mr. Edwards does not contend that C4 Planning somehow concealed these facts or
13   prevented him from inquiring about or negotiating the FSC. Moreover, the Court is unclear
14   about why Mr. Edwards could not have identified his future company's headquarters.
15   Indeed, at the time of the job offer, C4 Planning was likely not a new company to Mr.
16   Edwards; he had known the company's president and owner, Mr. Fennell, for at least ten
17   years prior to accepting employment. Further, C4 Planning hired Mr. Edwards as its Vice
18   President of Business Development and Strategy, a position he described in his Complaint
19   as directly reporting to Mr. Fennell and, indeed, "support[ing] [its] headquarters." [Doc.
20   1-2 at i-f 11 (emphasis added).]
21
22
23
     not undermine the undisputed fact that C4 Planning's business address was and is in Burke
24   County, Georgia.
25         The Court finds Mr. Edwards's supplemental argument inconsequential to the
     analysis at hand. The discrepancy appears to be related to the address's zip code, which
26   covers both counties. Regardless of what county is listed in the website's "County of
27   Registered Office" box, however, C4 Planning's registered business address is and was
     located in Burke County, Georgia. Mr. Edwards could have determined C4 Planning's
28   Burke County location prior to signing the Employment Agreement.
                                                   6
                                                                            3: 18-cv-02144-BEN-AGS
 1          Likewise, the Court is not persuaded by Mr. Edwards's contention that the FSC
 2   should have been disclosed to him. The parties' Employment Contract did disclose the
 3   FSC by emphasizing the clause in all capital letters and balded font. See, e.g., Madanat v.
 4   First Data Corp., 2011 WL 208062, at *2 (N.D. Cal. Jan. 21, 2011) (finding no
 5   overreaching because agreement offered adequate notice of the FSC by including an
 6   electronic link to the FSC document available online ).
 7          Finally, Mr. Edwards's conclusion that Mr. Fennell is attempting to "home town"
 8 him in Burke County is both unsupported and not relevant to the analysis. See, e.g, Murphy
 9   v. Schneider Nat'!, Inc., 362 F.3d 1133, 1141 (9th Cir. 2003) ("[A] differential in power or
10   education ... will not vitiate a forum selection clause.). Because Mr. Edwards' s allegations
11   of fraud and overreach fall far short of the types of allegations other courts have found
12   sufficient, the FSC is not invalid on this ground. Cf Randhawa v. Skylux Inc., 2009 WL
13   5183953, at *12 (E.D. Cal. Dec. 21, 2009) (finding FSC unenforceable for fraud where
14   parties orally negotiated the contract's terms, defendants did not inform him of the FSC
15   provision, and then when plaintiff objected to the FSC, defendants assured him it had been
16   deleted); Petersen v. Boeing Co., 715 F.3d 276, 283 (9th Cir. 2013) (finding FSC
17   unenforceable for fraud and overreach where plaintiff alleged he signed an initial
18   employment contract that did not contain an FSC, traveled to his new workplace in Saudi
19   Arabia, and upon arrival, was forced to sign a new employment contract containing the
20   FSC or immediately return to the United States at his own expense).
21         2. California Public Policy
22         In support of his public policy challenge to the FSC, Mr. Edwards points to
23   California Labor Code § 925, which prohibits an employer from requiring a California
24   resident employee "to agree to a provision ... [r]equiring the employee to adjudicate
25   outside of California a claim arising in California" or "[d]epriv[ing] the employee of the
26   substantive protection of California law."        As Mr. Edwards concedes, however, the
27   legislature did not enact Section 925 until January 1, 2017, four years after he agreed to the
28
                                                   7
                                                                               3: l 8-cv-02144-BEN-AGS
 L FSC. Further, the statute expressly provides that it is not retroactive, stating that it "shall
 2   apply to a contract entered into, modified, or extended on or after January 1, 2017."
 3         Although Mr. Edwards argues Section 925's public policy invalidates the FSC, he
 4   offers no other authorities for that contention. Section 925 cannot retroactively apply to
 5   invalidate an FSC agreed to more than four years before its enactment. Nor does Mr.
 6   Edwards raise any additional public policy that would invalidate the FSC. Therefore, the
 7   Court is not persuaded that enforcement of the parties' FSC contravenes California public
 8   policy.
 9         3. Claims Subject to the FSC
10         Mr. Edwards further argues that the FSC does not cover most of his claims, and thus,
11   most of his claims are not subject to transfer. Specifically, Mr. Edwards emphasizes the
12   FSC's application to any "dispute hereunder," which he argues must be narrowly construed
13   to not apply to his California Labor Code claims. In diversity actions, federal contract law
14   governs the interpretation of an FSC 's scope. See Sun v. Advanced China Healthcare, Inc.,
15   901 F.3d 1081, 1086 (9th Cir. 2018). As Mr. Edwards argues, the Ninth Circuit has
16   narrowly construed provisions using the phrase, "arising hereunder," to "cover only those
17   disputes 'relating to the interpretation and performance of the contract itself."' LaCross v.
18   Knight Transportation, Inc., 95 F. Supp. 3d 1199, 1207 (C.D. Cal. 2015) (quoting Cape
19   Flattery Ltd. v. Titan Mar., LLC, 647 F.3d 914, 922 (9th Cir. 2011)).
20         Still, even construing the language narrowly, the FSC applies to each of Mr.
21   Edwards's claims because each of them is expressly connected to his allegation that he is
22   owed commissions under the Employment Agreement. Therefore, each of his claims
23   "relat[es] to the interpretation and performance of the [Employment Agreement]." Id. Mr.
24   Edwards does not identify any cases showing that, by virtue of claiming violations of the
25   California Labor Code, his claims arising out of the performance and interpretation of the
26   parties' employment contract no longer "arise hereunder." Nor does Mr. Edwards allege
27   misclassification of his employment status, an allegation that courts have found to be
28   outside the coverage of the FSC's "arising hereunder" language. See, e.g., Ronlake v. US-
                                                   S
                                                                              3: l 8-cv-02144-BEN-AGS
 1 Reports, Inc., 2012 WL 393614, at *4 (E.D. Cal. Feb. 6, 2012) (finding claim of
 2   misclassification as non-employee to be a dispute that did not arise under the interpretation
 3   and performance of the employment contract); see also Narayan v. EGL, Inc., 616 F.3d
 4   895, 899 (9th Cir. 2010) (finding choice oflaw provision did not apply to claims regarding
 5   misclassification because those claims "do not arise out of the contract, involve the
 6   interpretation of any contract terms, or otherwise require there to be a contract").
 7   Accordingly, the Court finds the FSC covers all of Mr. Edwards's claims.
 8         4. Public Interest Factors
 9         Mr. Edwards further argues that, even ifthe FSC is enforceable, the public interest
10   factors disfavor transfer. Public interest factors include: "(1) administrative difficulties
11   flowing from court congestion; (2) imposition of jury duty on the people of a community
12   that has no relation to the litigation; (3) local interest in having localized controversies
13   decided at home; (4) the interest in having a diversity case tried in a forum familiar with
14   the law that governs the action; [and] (5) the avoidance of unnecessary problems in
15   conflicts oflaw." Loya v. Starwood Hotels & Resorts Worldwide, Inc., 583 F.3d 656, 664
16   (9th Cir. 2009).
17         First, the Court agrees with Mr. Edwards's contention thatthe local interest in having
18   the case decided in San Diego disfavors transfer. C4 Planning reached into San Diego
19   County to recruit Mr. Edwards to work for them in San Diego. C4 Planning hoped to
20   establish "a meaningful presence" in California with Mr. Edwards's help. Finally, Mr.
21   Edwards supported C4 Planning's government contracting efforts at Camp Pendleton in
22   San Diego County. Second, the Court also agrees with Mr. Edwards that the federal district
23   court in the Southern District of California is presumably more familiar with Mr.
24   Edwards's California Labor Code claims than a state court in Burke County, Georgia.
25         Mr. Edwards additionally contends that a third factor disfavors transfer-the
26   imposition of jury duty on Burke County, Georgia jurors. As already discussed, C4
27   Planning has at least some connection to Burke County, and thus, the Court rejects Mr.
28   Edwards argument to the contrary.
                                                  9
                                                                              3: 18-cv-02144-BEN-AGS
 1            Finally, Mr. Edwards argues that because the bulk of his claims are not covered by
 2   the FSC, there would be two trials in two jurisdictions.         For the reasons discussed
 3   previously, however, all of Mr. Edwards's claims are covered by the FSC, and this factor
 4   carries no weight.
 5            Here, two public interest factors do weigh in favor of maintaining the case in the
 6   Southern District of California. When balanced against the enforceable FSC, however,
 7   those factors do not defeat C4 Planning's motion. See Atlantic Marine Const. Co., Inc. v.
 8   US. Dist. Ct. for Western Dist. of Tex., 571 U.S. 49, 64 (2013) ("Because [public interest]
 9   factors will rarely defeat a transfer motion, the practical result is that forum-selection
10   clauses should control except in unusual cases."). Without more, the present case is not
11   the type of unusual case in which public interest factors outweigh the counterweight of an
12   FSC. See id. ("Although it is conceivable in a particular case that the district court would
13   refuse to transfer a case notwithstanding the counterweight of a forum-selection clause,
14   such cases will not be common.") (internal quotation marks and citations omitted).
15   Accordingly, Mr. Edwards has not carried his "burden of showing that public-interest
16   factors overwhelmingly disfavor a transfer." Id. at 67.
17            5. Remedy
18            Having determined that the parties' FSC is valid and outweighs any public interest
19   factors favoring Mr. Edwards's choice of venue, the Court must determine whether transfer
20   or dismissal is the appropriate remedy.      Here, the FSC provides the venue shall be
21   "exclusively in a court of competent jurisdiction in Burke County, Georgia." [Doc. 4-1 at
22   p. 5,   if 8(c).] Although the Southern District of Georgia covers Burke County, it is not
23   physically located there. Rather, a Georgia state court in Waynesboro, Georgia is the only
24   court located in Burke County. Accordingly, the parties' FSC clearly designates a Georgia
25   state court.
26           Where a valid FSC points to a state venue, dismissal is the appropriate remedy. See,
27   e.g., Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081 (9th Cir. 2018) (affirming
28   district court's dismissal for forum non conveniens where parties' FSC designated
                                                   10
                                                                              3: 18-cv-02144-BEN-AGS
 1 California state court); S&J Rentals, Inc. v. Hilti, Inc., 294 F. Supp. 3d 978, 990 (E.D. Cal.
 2   2018) (granting motion to dismiss without prejudice because of parties' FSC pointing to
 3   Oklahoma state court); In re Zynga S'holder Deriv. Litig., 2018 U.S. Dist. LEXIS 83536,
 4   at *8 (N.D. Cal. May 17, 2018) (granting motion to dismiss without prejudice because of
 5   parties' FSC pointing to Delaware Court of Chancery). To be sure, dismissal for forum
 6   non conveniens is a harsh result "[t]hat inconveniences plaintiffs in several respects."
 7 Atlantic Marine, 571 U.S. at 68, n. 8. Here, however, "dismissal would work no injustice
 8   on [Mr. Edwards]" because it was Mr. Edwards who "violated a contractual obligation by
 9   filing suit in a forum other than the one specified in a valid forum-selection clause." Id.
10   Accordingly, C4 Planning's motion to dismiss for forum non conveniens is GRANTED.
11   The action is DISMISSED without prejudice.
12         IT IS SO ORDERED.
                                                                             '




                                                  11
                                                                                 3:18-cv-02144-BEN-AGS
